Mikoll, J. (dissenting).
Mikoll, J., dissents and votes to reverse in the following memorandum. I respectfully dissent. I agree with the majority that the confession should have been suppressed. However, I cannot agree with the majority’s conclusion that “there is no reasonable possibility that admission of this confession contributed to defendant’s conviction” and that its admission was “harmless error” (see People v Almestica, 42 NY2d 222). I, therefore, am compelled to vote to reverse and order a new trial. The trial court charged the jury that to find the defendant guilty of murder in the second degree they, inter alia, “have got to find that the deceased, Linda Jill Velzy, was alive at the time mentioned in the second count of the indictment and that medical facilities were available within a reasonable time to be of any assistance to her”. As the prosecutor stresses in the People’s brief submitted on this appeal, defendant’s statement furnished that significant proof. The statement in question indicates that after the girl’s exit from the vehicle, defendant stopped and found her “moaning” and “semi-conscious”. He states that he put her in his car and that “all I could think of was getting her to a hospital”. The prosecutor in his summation also mentioned to the jury that in his signed confession defendant stated that he “put her in the car moaning and unconscious in the back seat and was first going to take her to the hospital”. In my view, this evidence was essential to the prosecution’s case and for that reason I am unable to agree with the majority that there is no reasonable possibility its admission did not contribute to defendant’s conviction (People v Crimmins, 36 NY2d 230, 237). The judgment should be reversed, the confession suppressed and a new trial ordered.